DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-2 as filed 12/07/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , 
Priority
The present application is a continuation of International Application No. PCT/CN2021/071826, filed on January 14, 2021, which claims priority to Chinese Application No. 202010038223.2, filed on January 14, 2020
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

. Claims 1-2 are drawn to a system for prognostics of chronic diseases after medical examination based on multi-label learning, which is within the four statutory categories (i.e. machine). The claims recite patent-eligible subject matter because the claims recite additional elements that integrate the claim into a practical application. 
In particular, independent claim 1 recites the additional element of constructing a multi-label learning model comprising: constructing a multilayer neural network and learning parameters, wherein the local model training unit that performs specified model training. The model training is described in the claims and, under broadest reasonable interpretation in light of the present Application Specification at paragraphs [0023]-[0025], recites a particular integration of the claims into a practical application beyond a high-level recitation of generic computer components to perform an abstract idea. 
Accordingly, claims 1-2 recite patient-eligible subject matter under 25 U.S.C. 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data acquisition module,” “a data preprocessing module,” “a basic predicting model constructing module,” “a local predicting module,” “a local model training unit,” and “a predicting unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “a data acquisition module,” “a data preprocessing module,” “a basic predicting model constructing module,” “a local predicting module,” “a local model training unit,” and “a predicting unit” are recited in claim 1, however, the present Application Specification is silent as to any structure for each of the above limitations (See paragraphs [0007]-[0010], [0014], [0022]-[0025], [0027], [0031]-[0032]. [0035]-[0036], [0037], [0041], [0049]-[0052], and [0054]). Therefore, claim 1 and its dependent claim 2 are rejected as failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a data acquisition module,” “a data preprocessing module,” “a basic predicting model constructing module,” “a local predicting module,” “a local model training unit,” and “a predicting unit” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The present Application Specification is silent as to any structure for each of the above limitations (See paragraphs [0007]-[0010], [0014], [0022]-[0025], [0027], [0031]-[0032]. [0035]-[0036], [0037], [0041], [0049]-[0052], and [0054]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s electronic medical record”" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes “a physical examination user” is initially recited in Lines 5-6, and further references in Lines 7-8. Accordingly, it is unclear as to whether “the user’s electronic medical record” is the same or different user as the previously referenced “a physical examination user.” 
Claim 1 recites the limitation “the network” in each of Lines 30, 31, 32. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the optimal basic predicting model                     
                        
                            
                                M
                            
                            
                                b
                                e
                                s
                                t
                            
                        
                    
                ” in Line 65. There is insufficient antecedent basis for this limitation in the claim. Examiner notes “a basic predicting model                     
                        
                            
                                M
                            
                            
                                b
                                e
                                s
                                t
                            
                        
                    
                ” is recited in Line 61. Accordingly, it is unclear as to whether the claim is referring to the same or different                     
                        
                            
                                M
                            
                            
                                b
                                e
                                s
                                t
                            
                        
                    
                 in each instance.  
As such, independent claim 1 as well as dependent claim 2 are rejected as being indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0303075 A1 (hereinafter “Krishna et al.”) in view of R. Ge, R. Zhang and P. Wang, "Prediction of Chronic Diseases With Multi-Label Neural Network," in IEEE Access, vol. 8, pp. 138210-138216, 2020, and U.S. Patent Application Pub. No. 2020/0152184 A1 (hereinafter “Steedman Henderson et al.”). 
RE: Claim 1 Krishna et al. teaches the claimed: 
1. A system for the prognostics of the chronic diseases after the medical examination based on the multi-label learning, comprising a data acquisition module, a data preprocessing 5module, a basic predicting model constructing module, and a local predicting module; wherein the data acquisition module is configured to acquire physical examination data of a physical examination user, the physical examination data comprises basic physiological indicators and routine assay indicators, all the forgoing indicators of the physical examination 10user are expressed as a feature vector                                 
                                    X
                                    =
                                    [
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            x
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                    ,
                                     
                                     
                                    p
                                
                             is the total number of indicators an occurrence time                                 
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                             of a current medical examination is recorded, the earliest occurrence time data                                 
                                    T
                                    =
                                    [
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            t
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                             of a diagnosis of various chronic diseases in diagnosis data in the chronic diseases in the user’s electronic medical record before and after the medical examination is extracted,                                 
                                    q
                                
                             is the number of categories of the chronic diseases preset by the system, in the foregoing data,                                 
                                    X
                                    ,
                                     
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                             is necessary data, each of the components in T is set as null when the diagnosis does not exist;  ((Krishna et al., [0015], [0019], [0036]) (collecting the patient’s historical routine/preventive pathological test result data who are suffering from a chronic diseases; any of the steps can be deployed as a single module or combine with any other module(s); the patient undergoes pathological laboratory tests time to time as part of preventative measure; input values for learning models are rest results and chronic diseases labeled as an input vector; i.e. patient data is collected over time and results are labeled in vectors));
a processing process of the data preprocessing module is specifically as follows: performing standardization processing                                 
                                    
                                        
                                            ∅
                                        
                                        
                                            i
                                        
                                    
                                
                             on each component                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                             in                                 
                                    X
                                
                             based on the component, so that a standard deviation of all data on the component is 1, and a mean value of all the data is 0, a standardized feature vector is denoted as                                 
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    =
                                    [
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                            ;                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            '
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∅
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                     
                                
                             wherein,                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            '
                                        
                                    
                                
                             is a standardized data,                                 
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                    
                                
                             is the mean value of all the data on the component                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                             is the standard deviation of all the data on the component                                 
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            ; ((Krishna et al., [0015], [0035]) (pre-processing the collected data; preprocessing techniques involve scaling the data into matrixes, normalizing the parameters independently to have a mean 0 and a standard deviation of 1)). 
(1) constructing a multilayer neural network, and completing data processing from input to output via the multilayer neural network, wherein specific hyperparameters of the network comprise: a number                                 
                                    K
                                
                             of layers of the network, a number                                 
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            n
                                        
                                        
                                            k
                                        
                                    
                                
                             of nodes in each of the layers of the network, and an activation function between two adjacent layers, where                                 
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                    =
                                    p
                                    ,
                                     
                                    
                                        
                                            n
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    q
                                
                            ; transfer weight matrixes between two adjacent layers are denoted as                                 
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            W
                                        
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            ; and an output value of the nodes of the last layer is denoted as a predicted prognostic index                                 
                                    C
                                    =
                                    [
                                    
                                        
                                            c
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            c
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                            ; ((Krishna et al., [0015]) (training a Deep Neural Network with the preprocessed data;  deep neural networks are stacked neural networks composed of several layers; each layer of nodes trains on a distinct set of features based on the previous layer’s output; each node in each layer is associated with other nodes in non-linear manner));
the local predicting module is arranged in a specific local medical institution and comprises a local model training unit and a predicting unit; the local model training unit receives the optimal basic predicting model                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                    
                                
                             provided by the basic predicting model constructing module, acquires the physical examination data                                 
                                    X
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                    T
                                
                             of the specific local medical institution via the data acquisition module, generates                                 
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                     
                                    Y
                                
                            , via the data preprocessing module, performs model training the same as a                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                    
                                
                             training method with model parameters of                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                    
                                
                             as initial parameters based on                                 
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                     
                                    Y
                                
                            , and solidifies a trained local predicting model                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                        
                                            H
                                        
                                    
                                
                             into the local predicting module after the parameters are converged ((Krishna et al., [0007], [0022]) (The training of Deep Neural Network is through supervised learning and the dataset to train the Deep Neural Network are Labeled data. The dataset for training is pre-processed before inputting into the Deep Neural Network, wherein the pre-processed steps comprises Normalization and scaling of the dataset; the changes in historical pathological data includes changes in one or more analytes or parameters in blood/serum of the patient, said one or more analytes or parameters in blood/serum comprises blood components, CBC, KFT, LFT, lipid profile parameters; The method firstly involves creating a database of routine pathological test result data of patients with a chronic disease; the data of patients with a chronic disease is collected from different diagnosis center, hospitals, medical institutions etc. and aggregated to form a central database));
the predicting unit performs the prognostics of the chronic diseases based on physical examination data of a new medical examinee according to the local predicting model                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                        
                                            H
                                        
                                    
                                
                            , outputs a predicted prognostic index                                 
                                    C
                                    =
                                    [
                                    
                                        
                                            c
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            c
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                             of the occurrence of the plurality of chronic diseases, and then obtains a future expected occurrence time                                 
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                             of the corresponding chronic disease via an inverse function                                 
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                    =
                                     
                                    
                                        
                                            y
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                             of                                 
                                    y
                                    (
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             ((Krishna et al., [0007]) (a user interface to feed a new patient historical test result data into the trained deep neural network, wherein trained deep neural network analyze change in historical test result data of the new patient data with the correlation to identify a prediction score for probability of occurrence of the chronic disease)). 
Krishna et al. fails to explicitly teach, but Ge et al. teaches the claimed: 
the basic predicting model constructing model is configured to construct a multi-label learning model for a physical examination scenario, and a constructing process is as follows: […] (2) designing a loss function                                 
                                    E
                                
                            :                                 
                                    E
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        2
                                                    
                                                
                                                
                                                    
                                                        
                                                            λ
                                                        
                                                        
                                                            l
                                                        
                                                        
                                                            w
                                                        
                                                    
                                                    ∙
                                                
                                            
                                        
                                    
                                    
                                        
                                            E
                                        
                                        
                                            l
                                        
                                        
                                            k
                                        
                                    
                                
                             the loss function can be regarded as a weighted mean value of three loss functions set for different objectives, wherein                                 
                                    N
                                
                             represents a data sample amount used in a single batch of gradient descent, and a superscript                                 
                                    k
                                
                             of                                 
                                    
                                        
                                            E
                                        
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                             represents that a component of the loss function is obtained by calculation of a                                 
                                    k
                                
                            -th sample in the batch of gradient descent,                                 
                                    
                                        
                                            λ
                                        
                                        
                                            l
                                        
                                        
                                            W
                                        
                                    
                                
                             represents respective weight values of the three loss functions; a)                                 
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                             is a single-label loss function, which characterizes a difference between a predicted prognostic index                                 
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                             and an actual prognostic index                                 
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                
                             of disease prediction:                                 
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                     
                                    o
                                    r
                                     
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                             b)                                 
                                    
                                        
                                            E
                                        
                                        
                                            1
                                        
                                    
                                
                             is an interval loss function, which characterizes a difference between a predicted prognostic index difference                                 
                                    ∆
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                             and an actual prognostic index difference                                 
                                    ∆
                                    
                                        
                                            y
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                             of two different chronic diseases:                                 
                                    
                                        
                                            E
                                        
                                        
                                            2
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            q
                                            (
                                            q
                                            -
                                            1
                                            )
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ≠
                                                j
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    (
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            q
                                            (
                                            q
                                            -
                                            1
                                            )
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ≠
                                                j
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    -
                                                    
                                                        
                                                            ∆
                                                            y
                                                        
                                                        
                                                            i
                                                            ,
                                                            j
                                                        
                                                    
                                                    ∙
                                                    ∆
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            i
                                                            ,
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
((Ge et al., Pg. 138213) (evaluation indicators can be used to measure the performance of the multi-label learning, such as hamming loss, indicating the percentage of all predictors that are wrong, one error representing the proportion of samples in which the label corresponding to the top-rank output value of all samples does not belong to the relevant label set, ranking loss as the average ranking loss of all samples, and average precision evaluates the average fraction of relevant labels ranked higher than a particular label));
3) learning parameters: according to the physical examination data of a sample medical institution, several models                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                             
                            
                                
                                    M
                                
                                
                                    L
                                
                            
                        
                     are constructed by matrix hyperparameter scanning, parameters of each of the models are learned based on a mini- batch gradient descent (MBGD), optimal parameters are determined via k-fold cross validation, an optimal model is used as a basic predicting model                         
                            
                                
                                    M
                                
                                
                                    b
                                    e
                                    s
                                    t
                                
                            
                        
                     for migration to other medical institutions,                         
                            
                                
                                    M
                                
                                
                                    b
                                    e
                                    s
                                    t
                                
                            
                        
                     is solidified into the basic predicting model constructing module; ((Ge et al., Pg. 138212, 138215) (a multi-label neural network method featuring a multi-label cost function and the rectified linear unit activation function performs efficiently and accurately on multi-label disease diagnosis; the model is evaluated using the test dataset by several common evaluation indexes compared with a few multi-label learning algorithms; all hidden layers use the ReLU activation function; Although ML-NN uses a 4-layer neural network structure, it only takes 7 minutes to train the dataset after 1000 iterations because of the high efficiency of the ReLU activation function, which brings great convenience for network optimization and hyperparameter adjustment)).
One of ordinary skill in the art at the time of the effective filing date would’ve found it obvious to combine the loss functions and hyperparameter adjustment for prediction of chronic disease with multi-label neural network as taught by Ge et al. within the method and system for predicting the occurrence of chronic diseases in a patient using a trained deep neural network as taught by Krishna et al. with the motivation of analyzing complex data for optimizing medical decisions for chronic diseases with complex causes from large amounts of heterogeneous data (Ge et al. at pg. 138210).
Krishna et al. and Ge et al. fail to explicitly teach, but Steedman Henderson et al. teaches the claimed: 
performing an exponential operation on                                 
                                    T
                                
                             based on a base number                                 
                                    α
                                    (
                                    0
                                    <
                                    α
                                    <
                                    1
                                    )
                                
                             to generate a prognostic index vector                                 
                                    γ
                                    =
                                    [
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            y
                                        
                                        
                                            1
                                            =
                                            q
                                        
                                    
                                    
                                        
                                            ]
                                        
                                        
                                            T
                                        
                                    
                                
                            :                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    y
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            
                                                                
                                                                    α
                                                                
                                                                
                                                                    (
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    -
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            0
                                                                            )
                                                                        
                                                                    
                                                                
                                                            
                                                             
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            >
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            1
                                                             
                                                             
                                                            
                                                                
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                     
                                                                    t
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            ≤
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                            0
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                     
                                                                     
                                                                     
                                                                    t
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                             
                                                            i
                                                            s
                                                             
                                                            n
                                                            u
                                                            l
                                                            l
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             
 ((Steedman Henderson et al., [0171]) (a softmax function (normalized exponential function) is applied at the output layer to transform the vector of output values to a vector of probability values having the same dimension, where each entry is in the range O to 1 and all the entries add up to 1)).
One of ordinary skill in the art at the time of the effective filing date would’ve found it obvious to combine the exponential function to transform the vector of output values to a vector of probability values for classifier models as taught by Steedman Henderson et al. within the method and system for predicting the occurrence of chronic diseases in a patient using a trained deep neural network as taught by Krishna et al. and the loss functions and hyperparameter adjustment for prediction of chronic disease with multi-label neural network as taught by Ge et al. with the motivation of improving the function of dialogue systems and the training of such systems and to efficiently generate data for training such systems (Steedman Henderson et al. at [0004]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2020/0303075 A1 (hereinafter “Krishna et al.”) in view of R. Ge, R. Zhang and P. Wang, "Prediction of Chronic Diseases With Multi-Label Neural Network," in IEEE Access, vol. 8, pp. 138210-138216, 2020 (hereinafter “Ge et al.”), and U.S. Patent Application Pub. No. 2020/0152184 A1 (hereinafter “Steedman Henderson et al.”), and further in view of U.S. Patent Application Pub. No. 2018/0096104 A1 (hereinafter “Maley et al.”). 
RE: Claim 2 Krishna et al., Ge et al., and Steedman Henderson et al. teach the claimed: 
2. The system for the prognostics of the chronic diseases after the medical examination based on the multi-label learning according to claim 1,[…]; a selected sample medical institution generates an encapsulated basic predicting model                                 
                                    
                                        
                                            M
                                        
                                        
                                            b
                                            e
                                            s
                                            t
                                        
                                    
                                
                             from the physical examination data of the sample medical institution, the physical examination data of a local medical institution is sent to its local predicting module via an interface service, and the future expected time of the occurrence of the corresponding chronic diseases is returned via an interface response ((Krishna et al., [0007]) (a user interface to feed a new patient historical test result data into the trained deep neural network, wherein trained deep neural network analyze change in historical test result data of the new patient data with the correlation to identify a prediction score for probability of occurrence of the chronic disease; an application interface in the server to notify a user the prediction score)).
Krishna et al., Ge et al., and Steedman Henderson et al. fail to explicitly teach, but Maley et al. teaches the claimed: 
wherein the medical institution stores the physical examination data as a .csv file locally ((Maley et al., [0070]) (vital records associated with a patient may be formatted as a comma separated values export for any visit record)). 
One of ordinary skill in the art at the time of the effective filing date would’ve found it obvious to combine within the method and system for predicting the occurrence of chronic diseases in a patient using a trained deep neural network as taught by Krishna et al., the loss functions and hyperparameter adjustment for prediction of chronic disease with multi-label neural network as taught by Ge et al., and the exponential function to transform the vector of output values to a vector of probability values for classifier models as taught by Steedman Henderson et al. with the motivation of improving the function of dialogue systems and the training of such systems and to efficiently generate data for training such systems (Steedman Henderson et al. at [0004]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. Zhang and Z. Zhou, "A Review on Multi-Label Learning Algorithms," in IEEE Transactions on Knowledge and Data Engineering, vol. 26, no. 8, pp. 1819-1837, Aug. 2014: teaches algorithms for multi-label learning (Abstract).
Himanshu Jain, Yashoteja Prabhu, and Manik Varma. 2016. Extreme Multi-label Loss Functions for Recommendation, Tagging, Ranking & Other Missing Label Applications. In Proceedings of the 22nd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (KDD '16). Association for Computing Machinery, New York, NY, USA, 935–944.: teaches the selection of loss functions (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626